

EXHIBIT 10.56


FIDELITY NATIONAL INFORMATION SERVICES, INC.


Notice of Restricted Stock Grant for Directors
You (the “Grantee”) have been granted the following award of restricted Common
Stock (the “Restricted Stock”) of Fidelity National Information Services, Inc.
(the “Company”), par value $0.01 per share (the “Shares”), pursuant to the
Fidelity National Information Services, Inc. Amended and Restated 2008 Omnibus
Incentive Plan (the “Plan”):


Name of Grantee:                        [Name]
Number of Shares of Restricted Stock Granted:            [xxx]
Effective Date of Grant:                        [xxx]
Vesting and Period of Restriction:                See Exhibit A
This document is intended as a summary of your individual restricted stock
award. If there are any discrepancies between this summary and the provisions of
the Restricted Stock Award Agreement, Plan Document and Plan Prospectus, the
provisions of those documents will prevail.

1



--------------------------------------------------------------------------------



FIDELITY NATIONAL INFORMATION SERVICES, INC.
AMENDED AND RESTATED
2008 OMNIBUS INCENTIVE PLAN
Restricted Stock Award Agreement


Section 1.
GRANT OF RESTRICTED STOCK

(a) Restricted Stock. On the terms and conditions set forth in the Notice of
Restricted Stock Grant and this Restricted Stock Award Agreement (the
“Agreement”), Fidelity National Information Services, Inc. (the “Company”)
grants to the Grantee on the Effective Date of Grant the Restricted Stock set
forth in the Notice of Restricted Stock Grant.
(b) Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Plan. All terms, provisions, and conditions applicable to the Restricted Stock
set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Fidelity National Information Services, Inc. Amended and
Restated 2008 Omnibus Incentive Plan (the “Plan”), the provisions of the Plan
will govern. All capitalized terms that are used in the Notice of Restricted
Stock Grant or this Agreement and not otherwise defined therein or herein shall
have the meanings ascribed to them in the Plan.
Section 2.
FORFEITURE AND TRANSFER RESTRICTIONS

(a)    Forfeiture.
(i)If the Grantee resigns as a director, or declines to stand for re-election at
the end of a term, or is terminated as a director, the Grantee shall, for no
consideration, forfeit to the Company the Shares of Restricted Stock that remain
subject to a Period of Restriction at the time of resignation.


(ii) If the Grantee’s service as director ends due to the Grantee’s death or
Disability (as defined below), and any Performance Restriction (if applicable,
as defined in Exhibit A) has been satisfied as of the final date of the
Grantee’s service as director, then a portion of the Shares which on the final
date of service remain subject to a Time-Based Restriction (as defined in
Exhibit A) shall vest and become free of the forfeiture and transfer
restrictions contained in the Agreement (except as otherwise provided in Section
2(b) of this Agreement). The portion which shall vest shall be determined by the
following formula (rounded to the nearest whole Share):
(A x B) – C, where
A = the total number of Shares granted under this Agreement,
B = the number of completed months to the final date of service as director
since the Effective Date of Grant divided by 36, and
C = the number of Shares granted under this Agreement which vested on or prior
to the final date of service.
If a Performance Restriction has not been satisfied as of the final date of the
Grantee’s service as a director due toGrantee’s death or Disability, then all of
the Shares shall be forfeited to the Company, for no consideration.
(iii)The term “Disability” shall have the meaning ascribed to such term in the
Grantee’s employment agreement with the Company, or any Affiliate or Subsidiary.
If the Grantee’s employment agreement does not define the term “Disability,” or
if the Grantee has not entered into an employment agreement with the Company, or
any Affiliate or Subsidiary, the term “Disability” shall mean the Grantee’s
entitlement to long-term disability benefits pursuant to the long-term
disability plan maintained by the Company or in which the Company’s employees
participate.


(b)    Transfer Restrictions. During the Period of Restriction, Grantee is
subject to the Company’s hedging and pledging policy, which prohibits (i)
directly or indirectly engaging in hedging or monetization transactions

2



--------------------------------------------------------------------------------



with the Restricted Stock; (ii) engaging in short sale transactions with the
Restricted Stock and; (iii) pledging the Restricted Stock as collateral for a
loan, including through the use of traditional margin accounts with a broker.
(c)    Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice of Restricted Stock Grant.
Subject to the terms of the Plan and Sections 2(d) and 6(b) hereof, upon lapse
of the Period of Restriction, the Grantee shall own the Shares that are subject
to this Agreement free of all restrictions otherwise imposed by this Agreement.
(d)    
Section 3.
STOCK CERTIFICATES

As soon as practicable following the grant of Restricted Stock, the Shares of
Restricted Stock shall be registered in the Grantee’s name in certificate or
book-entry form. If a certificate is issued, it shall bear an appropriate legend
referring to the restrictions and it shall be held by the Company, or its agent,
on behalf of the Grantee until the Period of Restriction has lapsed. If the
Shares are registered in book-entry form, the restrictions shall be placed on
the book-entry registration. The Grantee may be required to execute and return
to the Company a blank stock power for each Restricted Stock certificate (or
instruction letter, with respect to Shares registered in book-entry form), which
will permit transfer to the Company, without further action, of all or any
portion of the Restricted Stock that is forfeited in accordance with this
Agreement.
Section 4.
TRADING STOCK AND SHAREHOLDER RIGHTS

(a)    Grantee is subject to insider trading liability if Grantee is aware of
material, nonpublic information when making a purchase or sale of Company stock.
In addition, Grantee is subject to blackout restrictions that prevent the sale
of Company stock during certain time periods referred to as the “blackout
period.” The recurring “blackout period” begins at the end of each calendar
quarter and ends two (2) trading days following the Company’s earnings release.


(b)    Except for the transfer and dividend restrictions, and subject to such
other restrictions, if any, as determined by the Company, the Grantee shall have
all other rights of a holder of Shares, including the right to vote (or to
execute proxies for voting) such Shares. Unless otherwise determined by the
Board of Directors, if all or part of a dividend in respect of the Restricted
Stock is paid in Shares or any other security issued by the Company, such Shares
or other securities shall be held by the Company subject to the same
restrictions as the Restricted Stock in respect of which the dividend was paid.
Section 5.
DIVIDENDS

(a)    Any dividends paid with respect to Shares which remain subject to a
Period of Restriction shall not be paid to the Grantee but shall be held by the
Company.
(b)    Such held dividends shall be subject to the same Period of Restriction as
the Shares to which they relate.
(c)    Any dividends held pursuant to this Section 5 which are attributable to
Shares which vest pursuant to this Agreement shall be paid to the Grantee within
30 days of the applicable vesting date.
(d)    Dividends attributable to Shares forfeited pursuant to Section 2 of this
Agreement shall be forfeited to the Company on the date such Shares are
forfeited.


SECTION 7.    MISCELLANEOUS PROVISIONS



3



--------------------------------------------------------------------------------



(a)    Acknowledgements. The Grantee hereby acknowledges that he or she has read
and understands the terms of the Plan and this Agreement, and agrees to be bound
by their respective terms and conditions. The Grantee acknowledges that there
may be tax consequences upon the vesting or transfer of the Restricted Stock and
that the Grantee should consult an independent tax advisor.
(b)    Tax Withholding. Pursuant to Article 20 of the Plan, the Company shall
have the power and right to deduct or withhold an amount sufficient to satisfy
any federal, state and local taxes (including the Grantee’s FICA taxes) required
by law to be withheld with respect to this Award. The Company may condition the
delivery of Shares upon the Grantee’s satisfaction of such withholding
obligations. The Grantee may elect to satisfy all or part of such withholding
requirement by tendering previously-owned Shares or by having the Company
withhold Shares having a Fair Market Value equal to the minimum statutory
withholding (based on minimum statutory withholding rates for federal, state and
local tax purposes, as applicable, including the Grantee’s FICA taxes) that
could be imposed on the transaction, and, to the extent the Company so permits,
amounts in excess of the minimum statutory withholding to the extent it would
not result in additional accounting expense. Such election shall be irrevocable,
made in writing and signed by the Grantee, and shall be subject to any
restrictions or limitations that the Company, in its sole discretion, deems
appropriate.
(c)    Ratification of Actions. By accepting this Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant by the Company, the Board or the Committee.


(d)    Notice. Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the General Counsel of
the Company at its principal executive office and to the Grantee at the address
that he or she most recently provided in writing to the Company.
(e)    Choice of Law. This Agreement and the Notice of Restricted Stock Grant
shall be governed by, and construed in accordance with, the laws of Florida,
without regard to any conflicts of law or choice of law rule or principle that
might otherwise cause the Plan, this Agreement or the Notice of Restricted Stock
Grant to be governed by or construed in accordance with the substantive law of
another jurisdiction.
(f)    Arbitration. Subject to Article 3 of the Plan, any dispute or claim
arising out of or relating to the Plan, this Agreement or the Notice of
Restricted Stock Grant shall be settled by binding arbitration before a single
arbitrator in Jacksonville, Florida and in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The arbitrator shall
decide any issues submitted in accordance with the provisions and commercial
purposes of the Plan, this Agreement and the Notice of Restricted Stock Grant,
provided that all substantive questions of law shall be determined in accordance
with the state and Federal laws applicable in Florida, without regard to
internal principles relating to conflict of laws.
(g)    Modification or Amendment. This Agreement may only be modified or amended
by written agreement executed by the parties hereto.
(h)    Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
(i)    References to Plan. All references to the Plan (or to a Section or
Article of the Plan) shall be deemed references to the Plan (or the Section or
Article) as may be amended from time to time.
(j)    Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Code Section 409A
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.

4



--------------------------------------------------------------------------------





EXHIBIT A
Vesting and Restrictions


This grant is subject to both a Performance Restriction and a Time-Based
Restriction, as described below (collectively, the “Period of Restriction”).


Performance Restriction


In order for the Restricted Stock to vest, the Compensation Committee of the
Board of Directors of the Company (the “Committee”) must determine that the
Company has achieved Operating Income (as defined below) during the period from
January 1, 2014 to December 31, 2014 in an amount equal to or greater than $1.85
billion (the “Performance Restriction”). The “Operating Income” measurement
means Operating income from the Company determined in accordance with GAAP as
reported in the Company’s financial statements, excluding depreciation and
amortization, merger and acquisition-related costs, asset impairment charges and
other non-GAAP adjustments. Additionally, changes to the basis of measurement
shall be excluded (such as prospective merger and acquisition costs,
divestitures, currency, and accounting adjustments, over the existing five-year
plan expense), with the goal being to measure the Company’s performance on a
year-over-year basis. The Committee will evaluate whether the Operating Income
has been achieved following the completion of the Company’s audit for the year
ending December 31, 2014.


Time-Based Restrictions


Anniversary Date
% of Restricted Stock
First (1st) anniversary of the Effective Date of Grant
33.33%
Second (2nd) anniversary of the Effective Date of Grant
33.33%
Third (3rd) anniversary of the Effective Date of Grant
33.34%



Vesting


If the Operating Income, as defined above, for the year ended December 31, 2014
has been achieved, the percentage of the Restricted Stock indicated next to each
Anniversary Date shall vest on such indicated anniversary date (such three year
vesting schedule referred to as the “Time-Based Restrictions”). If the Operating
Income for the year ended December 31, 2014 has been not achieved, none of the
Restricted Stock granted hereunder shall vest and, for no consideration, will be
automatically forfeited to the Company.



5

